DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-27 of the current application are canceled by the Applicants as per preliminary amendment filed on Feb 2, 2022, and new claims 28-47 are added by this amendment. Examiner is considering the new claims for examination in this office action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 28-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,262,912. Although the claims at issue are not identical, they are not patentably distinct from each other because 
Regarding claim 28 of the stated Patent Application, the limitations pertains to “A system comprising: a plurality of storage devices, wherein a failure resilient address space is distributed across the plurality of storage devices such that the failure resilient address space spans more than one storage device of the plurality of storage devices” are fully disclosed in claim 11 of the stated Patent at col. 11, lines 16-22; the limitations pertains to “and a plurality of computing devices communicatively coupled to each other and to the plurality of storage devices via a network, wherein: each of the plurality of computing devices is operable to perform a file operation over a plurality of memory blocks” are fully disclosed in claim 11 of the stated Patent at col. 11, lines 23-28, the limitations pertains to “the plurality of computing devices is operable to maintain metadata that maps the plurality of memory blocks to the failure resilient address space” are fully disclosed in claim 11 of the stated Patent at col. 11, lines 28-31.
Regarding claim 29 of the stated Patent Application, all the limitations in the claim are fully discloses in claim 12 of the stated Patent.
Regarding claims 30-37 of the stated Patent Application, all the limitations in the claims  are fully discloses in claims 13-20 of the stated Patent.
 Regarding claim 38 of the stated Patent Application, the limitations pertains to “A method for accessing storage media, the method comprising: distributing a failure resilient address space across a plurality of storage devices, wherein the distribution is performed by a plurality of computing devices” are fully disclosed in claim 1 of the stated Patent at col. 10, lines 31-35; the limitations pertains to “operating on a file in a plurality of memory blocks in the plurality of storage devices, wherein the operation is performed by the plurality of computing devices” are fully disclosed in claim 1 of the stated Patent at col. 10, lines 36-38, the limitations pertains to “and maintaining metadata within the plurality of computing devices to map a plurality of memory blocks to the failure resilient address space” are fully disclosed in claim 1 of the stated Patent at col. 10, lines 39-41.
Regarding claims 39-47 of the stated Patent Application, all the limitations in the claims are fully discloses in claims 2-10 of the stated Patent.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application Pub. # 2019/0042091 to Raghunath et al., relates to distributed data storage in a disaggregated data storage architecture that include a compute sled, the compute sled includes a network interface controller and circuitry to receive a data access request from a compute device.
U.S. Patent # 9,112,890 to Ori relates to a data storage system that assigns in each storage device server-specific queues for queuing data path storage commands exchanged with the respective servers.
U.S. Patent Application Pub. # 2010/0088287 to Taniguchi et al., relates to an information system that includes a primary and a secondary system, a unit for recording a processing result in a log, a unit for transferring the log recorded to the secondary system, a unit for acquiring a log.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM IQBAL whose telephone number is (571)272-3659. The examiner can normally be reached TW M-F 7:30AM-4:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NADEEM IQBAL/Primary Examiner, Art Unit 2114